DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 7-10, and 14, drawn to a negative electrode.
Group II, claim(s) 11-13, drawn to a method of preparing a negative electrode.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a carbon-based thin film deposited on at least one surface of the lithium metal layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee et al (KR 20130067920).  Lee et al discloses an anode (negative electrode) comprising a carbon material coating layer (carbon-based thin film) disposed (deposited) over the entire surface of a lithium layer (lithium metal layer) (para. [0027]).
Craig McRobbie on 2/26/21 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-5, 7-10, and 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/30/19 and 8/5/20 were filed on 5/30/19 and 8/5/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
	The drawings filed on 5/30/19 are accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakane et al (JP H04-229562 A).
Regarding claims 1 and 14, Nakane et al discloses a non-aqueous electrolytic secondary battery (lithium secondary battery) comprising:  a positive electrode “1”, a negative electrode “2”, and an electrolyte, wherein the negative electrode comprises: a lithium metal foil “2a” (lithium metal layer); and protective layer “2b” (carbon-based thin film) formed by coating (depositing) carbon material on both sides of the lithium metal foil, wherein an example of the thickness of the protective layer is 0.1 µm (100 nm) ([0010],[0012], Table 1, Example 3).

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumimoto et al (JP 2010-086733 A).
Regarding claims 1 and 4, Sumimoto et al discloses a negative electrode comprising:  a lithium metal “11” (lithium metal layer); and thin-film carbon layer “11a” (carbon-based thin film) depositing on the surface of the lithium metal, wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 20130067920 A) in view of Nakane et al (JP H04-229562 A).
Regarding claims 1-4 and 14, Lee et al discloses a lithium secondary battery comprising: a positive electrode, a negative electrode, and an electrolyte solution; wherein the negative electrode comprises a metal lithium layer formed on a current collector and a carbon material coating layer (carbon-based thin film) formed on the surface of the lithium layer; wherein the carbon material coating layer is disposed in a state in which carbon particles are scattered over the entire surface of the lithium layer; wherein an example of the carbon particles is amorphous carbon particles; wherein the thickness of the metal lithium layer ranges from 10 µm to 200 µm ([0026]-[0028], [0035],[0041],[0062]).
However, Lee et al does not expressly teach a carbon-based thin film having a thickness of 55 nm to 330 nm (claim 1).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee negative electrode to include a carbon-based thin film having a thickness of 100 nm in order to optimize the thickness of the protective layer to improve the cycle life, energy density, and discharge capacity of the battery [0009]).

Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakane et al (JP H04-229562 A) in view of Kim et al (US 2004/0058232).  The Nakane reference is applied to claim 1 for reason stated above.
However, Nakane et al does not expressly teach a negative electrode comprising an organosulfur protective layer on one surface of the carbon-based thin film not adjoining the lithium metal layer, or between the carbon-based thin film and the lithium metal layer (claim 5); wherein the organosulfur protective layer includes an organosulfur compound, and the organosulfur compound includes a thiol group-containing monomer or polymer (claim 7); wherein the organosulfur protective layer includes one or more types of compounds selected from the group consisting of 2,5-dimercapto-1,3,4-thiadiazole, bis(2-mercapto-ethyl)ether, N,N'-dimethyl-N,N'-dimercaptoethylene-diamine, N,N,N',N'-tetramercapto-ethylenediamine, 2,4,6-trimercaptotriazole, N,N'-
Kim et al discloses a protective layer (carbon-based thin film) that includes an organosulfur compound; wherein the organosulfur compound contains a thio functional group; wherein examples of the organosulfur compound includes 2,5-dimercapto-1,3,4-thiadiazole, bis(2-mercapto-ethyl)ether, N,N'-dimethyl-N,N'-dimercaptoethylene-di- amine, N,N,N',N'-tetramercapto-ethylenediamine, polyethyleneimine or its derivatives 
such as polyethylene imine sulfide or polyethylene imine polysulfide, 2,4,6-trimercaptotriazole, N,N'-dimercapto-piperazine, 2,4-dimercaptopyrimidine, 1,2-ethanedithiol, bis(2-mercapto-ethyl) sulfide; wherein the protective layer further includes an electron conductive polymer, wherein examples of the electron conductive polymer includes  poly(aniline), poly(p-phenylene), poly(thiophene), poly(3-alkylthiophene), poly(3-alkoxythiophene), poly(crown ether thiophene), poly(pyrrole), poly(N-alkylpyrrole), poly(pyridine), poly(alkylpyridine), poly(2,2'-bipyridine), poly(dialkyl-2,2'-
poly(2,3-diarylquinoxaline), poly(1,5-naphthyridine), poly(1,3-cyclohexadiene), 
poly(anthraquinone), poly(Z-methylanthraquinone- ), poly(ferrocene), poly(6,6'-biquinoline) ([0025],[0026],[0029],[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nakane protective layer to include an organosulfur compound such as 2,5-dimercapto-1,3,4-thiadiazole, bis(2-mercapto-ethyl)ether, N,N'-dimethyl-N,N'-dimercaptoethylene-di- amine, N,N,N',N'-tetramercapto-ethylenediamine, polyethyleneimine or its derivatives such as polyethylene imine sulfide or polyethylene imine polysulfide, 2,4,6-trimercaptotriazole, N,N'-dimercapto-piperazine, 2,4-dimercaptopyrimidine, 1,2-ethanedithiol, bis(2-mercapto-ethyl) sulfide and an electron conductive polymer such as poly(aniline), poly(p-phenylene), poly(thiophene), poly(3-alkylthiophene), poly(3-alkoxythiophene), poly(crown ether thiophene), poly(pyrrole), poly(N-alkylpyrrole), poly(pyridine), poly(alkylpyridine), poly(2,2'-bipyridine), poly(dialkyl-2,2'-bipyridine)- , poly(pyrimidine), poly(dihydrophenanthrene), poly(quinoline), poly(isoquinoline), poly(1,2,3-benzothiadiazole), poly(benzimidiazole), poly(quinoxaline), poly(2,3-diarylquinoxaline), poly(1,5-naphthyridine), poly(1,3-cyclohexadiene), poly(anthraquinone), poly(Z-methylanthraquinone- ), poly(ferrocene), poly(6,6'-biquinoline) in order to allow lithium ions to be deposited relatively evenly on the lithium metal surface resulting in the reduction of dendrite formation on the lithium metal surface of the electrode and to facilitate cation transfer across the protective layer ([0027],[0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729